DeCICCO, Judge,
joined by
LARSON, Chief Judge
(dissenting in part):
While I agree with the majority in affirming the findings and in concluding that Nichols v. United States, — U.S.-, 114 S.Ct. 1921, 128 L.Ed.2d 745 (1994) indicates that it is time for United States v. Booker, 5 M.J. 238 (C.M.A.1977), modified on reconsideration, 5 M.J. 246 (C.M.A.1978) to be overruled, I must part company with them in affirming the sentence in this case as long as Booker remains the binding precedent of our superior court. Until Booker is overruled by the U.S. Court of Appeals for the Armed Forces, we, as an intermediate appellate court, should hold that the military judge erred in admitting Prosecution Exhibit 5 over defense objection.
A Court of Military Review (now a Court of Criminal Appeals) is not generally free to ignore the precedent established by the United States Court of Military Appeals (now the United States Court of Appeals for the Armed Forces). United States v. Jones, 23 M.J. 301, 302 (C.M.A.1987). The reason for this rule is simple: to prevent chaos and confusion within the military justice system. Unless expressly overruled by the U.S. Supreme Court, the holdings of the Court of Appeals for the Armed Forces must be followed by the Courts of Criminal Appeals no matter how obsolete the judges of the Courts of Criminal Appeals think those holdings to be. Cf. Hutto v. Davis, 454 U.S. 370, 375, 102 S.Ct. 703, 706, 70 L.Ed.2d 556 (1982); United States v. Dumas, 36 M.J. 941, 943 (A.C.M.R.1993). The orderly administration of justice and the interests of consistency among the services are not well-served when one of the Courts of Criminal Appeals announces it is no longer bound by existing precedent of the Court of Appeals. In this case, it could result in disparity of treatment among service personnel during sentencing proceedings based solely on the uniform worn by the accused. Naval personnel would no longer possess the procedural protections afforded by Booker whereas personnel serving in the Army, Air Force and Coast Guard would.
Although limited and criticized, Booker has not been expressly overruled by the Court of Appeals or the Supreme Court. The proper course for us to take in this ease is to follow Booker while acknowledging Nichols, and to express our view that it is time for the Court of Appeals to overrule Booker. In other words, while bound by Booker, we are not gagged by it. See B.E. Witkin, Manual on Appellate Court Opinions § 91 at 168-69 (1977). Such an approach would avoid the risk of disparate treatment among military personnel until the Court of Appeals has an opportunity to consider the matter and issue an opinion.
This is exactly the course this court took in United States v. Kossman, 37 M.J. 639 (N.M.C.M.R.), vacated, 38 M.J. 258 (C.M.A 1993) regarding whether we should decline to follow another decision of the Court of Military Appeals, United States v. Burton, 21 U.S.C.M.A 112, 44 C.M.R. 166, 1971 WL 12471 (1971). In that case, the Court of Appeals eventually decided to overrule Burton, which it had the authority to do. 38 M.J. at 261. In another case, this Court decided a case contrary to existing precedent of the Court of Appeals when it was likely that Supreme Court precedent rendered it obsolete. United States v. Martindale, 36 M.J. 870 (N.M.C.M.R.1993), aff'd, 40 M.J. 348 *846(C.M.A.1994), cert. denied, — U.S.-, 115 S.Ct. 907, 130 L.Ed.2d 789. (1995). In Martinddle the Court of Appeals remanded the case to us for consideration of the admission of an unsworn transcript of a victim under Idaho v. Wright, 497 U.S. 805, 110 S.Ct. 3139, 111 L.Ed.2d 638 (1990), a question involving the constitutional right of confrontation of witnesses.
I believe the restrained course we took in Kossman is the preferred course in this case, particularly where (1) the Court of Appeals has not indicated an intent to overrule Booker or make any recent statement that its holding is suspect, (2) the Court of Appeals has not remanded the case to us for consideration in light of Nichols, and (3) we are not confronted by a question of constitutional dimension decided by the Supreme Court. Both Kossman and this case only involve the review of court-created procedural rules which affect military practice alone.
Sound appellate practice requires us to adhere to the doctrine of stare decisis. The majority’s action in declining to follow the binding precedent of our superior court represents a departure from this principle that I cannot join and which the Court of Appeals has cautioned us to avoid. Jones. For now, I would continue to follow Booker, find error in the sentencing hearing, reassess the sentence in light of the error, and suggest to the Court of Appeals that Booker be overruled in light of Nichols.